Dissenting.
BERZON, Circuit Judge.
I disagree with the majority’s conclusion that the district court satisfied its obligation to provide an adequate explanation for its fee reduction. Although this court has approved the use of across-the-board percentage reductions of fee awards, use of percentages “neither discharges the district court from its responsibility to set forth a concise but clear explanation of its reasons for choosing a given percentage reduction nor from its duty to independently review the applicant’s fee request.” Gates v. Deukmejian, 987 F.2d 1392, 1400 (9th Cir.1992). In less complicated cases with relatively small fee requests, the district court should be able to consider the briefs and examine the billing records to identify specific inefficiencies “without expending a great deal of judicial time doing so.” Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1150 (9th Cir.2001). Even in cases where an across-the board method is appropriate, “there is still the need for the district court to provide, after independent perusal of the record, some explanation for the precise reduction chosen.” Id.
Although the district court articulated its general concerns about the number of hours requested, it did not explain why it could not identify the specific inefficiencies by reviewing the relatively short billing records. Nor did the court explain why it chose 50% as the across-the-board level of reduction. For at least some of the tasks performed, the number of hours expended seems reasonable, not excessive by a factor of two. For example, the associate’s 17.6 hours expended drafting the memorandum of points and authorities for the fee application appears reasonable in light of her lack of experience and the significantly lower rate at which her time was billed.1 Because the district court’s explanation did not provide an adequate basis on which we could review the amount of fees awarded, I would remand for further explanation. See McGrath v. County of Nevada, 67 F.3d 248, 253 (9th Cir.1995).

. The associate’s approved hourly billing rate was $145, as compared to lead counsel’s rate of $250.